PER CURIAM.
Appellant appeals from a judgment and sentence of the lower court in which he was found guilty of the crime of arson.
Appellant’s main argument on appeal is that the evidence as to his identity is so unsatisfactory and inconsistent with established facts as to require an acquittal or a least a new trial. We have carefully reviewed the record-on-appeal and conclude that there is competent substantial evidence which accords with logic and reason contained therein to support the jury’s finding of appellant’s guilt.
The other points raised on appeal have been carefully considered and found to be without merit.
Much of appellant’s brief is directed to an alleged recantation by a witness of his testimony. This is not properly in the record-on-appeal now before us. Nothing herein shall preclude the appellant from filing such petition as he may deem appropriate in the trial court.
Affirmed.
LILES, C. J., and HOBSON and MANN/JJ., concur.